Exhibit 10.1

PHI, INC.

Amended Key Employee Incentive Plan

Overview

PHI, Inc. and certain of its affiliated entities (collectively, the “Company”)
has implemented an Amended Key Employee Incentive Plan (the “KEIP”) for certain
critical executive employees. The implementation of the KEIP is subject to a
final order entered by the United States Bankruptcy Court for the Northern
District of Texas (the “Bankruptcy Court”) in the Company’s pending bankruptcy
cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”). The KEIP will be in lieu of all existing 2019 bonus and severance
programs for employees under the KEIP. In the event that the Bankruptcy Court
does not enter a final order approving the KEIP, nothing herein shall prohibit
any KEIP Participant (as defined below) from receiving payments under any
pre-existing bonus or severance programs, subject to the relevant provisions of
the Bankruptcy Code regarding allowance and priority. Any final determination of
payments owing under the KEIP shall be made by the Compensation Committee of the
Board of Directors, with the Bankruptcy Court maintaining jurisdiction in the
event there is a dispute regarding the terms of the KEIP, either before, upon,
or after any payment under the KEIP. The following employees will be eligible to
receive payments under the KEIP:

 

  •  

Lance Bospflug (President and Chief Operating Officer)

 

  •  

Trudy McConnaughhay (Chief Financial Officer, Treasurer and Secretary)

 

  •  

James Hinch (Chief Administrative Officer)

 

  •  

Marcos Vivas (Corporate Controller)

 

  •  

Dave Stepanek (President, Domestic Oil & Gas)

 

  •  

David Motzkin (President, PHI Air Medical)

 

  •  

Keith Mullett (President, International Oil & Gas)1

All employees referenced herein shall be considered “KEIP Participants.” For a
KEIP Participant to receive any payments set forth in the KEIP, he or she must
be an employee of the Company as of the consummation of the respective
transactions set forth herein. In addition, he or she must execute (without
revocation within any statutorily-authorized revocation period) a general
release of known and unknown claims in favor of the Company and its affiliated
persons and entities in a form satisfactory to the Company, including that a
“Change in Control” as defined in the Change in Control Plan, adopted by the
Company on September 20, 2018, has occurred. Notwithstanding anything to the
contrary herein, if the KEIP Participant is terminated without cause within
sixty (60) days prior to the date that any payment is due under the KEIP, the
KEIP Participant shall be entitled to receive any payment that would have become
due under the KEIP had the KEIP Participant been employed through such sixty
(60) day period. For the purposes of the foregoing sentence, “cause” shall be
defined as the occurrence of: (A) gross neglect, gross malfeasance or gross
insubordination in performing the KEIP Participant’s duties; (B) the KEIP
Participant’s conviction of a felony, excluding convictions associated with
traffic

 

1 

Mr. Mullett is employed by HNZ New Zealand Limited and, accordingly, any amounts
payable hereunder will be paid by HNZ New Zealand Limited.



--------------------------------------------------------------------------------

violations; (C) an egregious act of dishonesty (including, without limitation,
theft or embezzlement) or a malicious action by the KEIP Participant toward the
Company’s customers or employees that is materially detrimental to the business
or reputation of the Company; or (D) intentional reckless conduct that is
materially detrimental to the business or reputation of the Company (provided
that any occurrence of cause shall be deemed to constitute cause only after a
good faith finding by the board of directors of the Company, or a duly
constituted committee thereof, and the failure to remedy such cause to the
board’s or the committee’s reasonable satisfaction within 30 days after delivery
of written notice to the KEIP Participant of such finding).

Payments under the KEIP are to be paid in all cash; provided, however, that
solely at each KEIP Participant’s option and discretion, upon written notice to
be provided no later than two weeks prior to the proposed effective date of the
Debtors’ plan of reorganization, a portion of the KEIP payment may be converted
from cash to new equity in the Reorganized Debtors at plan value, consistent
with past practices.

In the event that a KEIP Participant is no longer employed by the Company on the
date that a payment is due under the KEIP, the amount attributable to that KEIP
Participant shall, at the discretion of the Compensation Committee of the Board
of Directors, either be distributed to other key employees or retained by the
Company.

KEIP Thresholds

 

  A.

Restructuring Transaction

Upon the occurrence of a Restructuring Transaction that is consummated no later
than twelve (12) months following the effective date of the KEIP, the KEIP
Participants shall be entitled to receive the below amounts (the “Restructuring
Transaction Fee”), as more fully described on Schedule 1 hereto. The amount of
the Restructuring Transaction Fee earned and payable to the KEIP Participants
shall be based upon the KEIP Participant’s annual base salary, the applicable
multiplier below, and the Financial Performance Metric (as defined below). If
the Company fails to achieve the “Below Threshold” Financial Performance Metric
(as defined below), no Restructuring Transaction Fee shall be earned or paid to
any of the KEIP Participants. Below are the Restructuring Transaction Fee
payments expressed as a percentage of annual base salary, at the “Target” under
the Financial Performance Metric.

 

  •  

Lance Bospflug - 300%

 

  •  

Trudy McConnaughhay - 150%

 

  •  

James Hinch - 150%

 

  •  

Dave Stepanek - 150%

 

  •  

David Motzkin - 150%

 

  •  

Keith Mullett - 150%

 

  •  

Marcos Vivas - 150%

 

2



--------------------------------------------------------------------------------

For the purposes of the preceding paragraph, a Restructuring Transaction means
any transaction or series of transactions that constitute a recapitalization of
all or substantially all of the Company’s debt securities and/or other
indebtedness, obligations or liabilities, including accrued and/or accreted
interest thereon, which such recapitalization or restructuring is effected
pursuant to an exchange transaction, tender offer, a plan of reorganization or
liquidation under the Bankruptcy Code, a solicitation of consents, waivers,
acceptances or authorizations, any change of control transaction, any
refinancing, exchange, conversion to equity, cancellation, forgiveness,
retirement, and/or a modification or amendment to the terms, conditions, or
covenants (including, without limitation, the principal balance, accrued or
accreted interest, payment term, other debt service requirement and/or financial
or operating covenant) of any agreements or instruments governing any of the
equity and/or debt securities and/or other indebtedness or any combination of
the foregoing transactions.

The Restructuring Transaction Fees shall be earned based upon the Company’s
actual Net Operating Cash Flow (the “Financial Performance Metric”), as compared
to the projected Net Operating Cash Flow forecast pursuant to the March 22, 2019
weekly cash flow forecast provided to Delaware Trust and Blue Torch LP during
the Bankruptcy Cases (as such forecast is subsequently modified or amended, the
“Budget”), for the period measured from the Petition Date until the consummation
of the Restructuring Transaction, and then again for the period measured from
the Petition Date until December 31, 2019.

“Net Operating Cash Flow” is calculated as total receipts less total operating
disbursements. For purposes of calculating the foregoing, amounts attributable
to restructuring-related professional fees shall not be included in the
calculation of Net Operating Cash Flow. In calculating Net Operating Cash Flow,
any discounts on accounts receivables must be consistent with the Company’s
ordinary course early-payment discount practice, and any accounts payables will
be paid consistent with contractual terms (or, if no contractual terms exist,
consistent with past practices). Further, any proceeds received from sales of
assets either in the United States or abroad shall be included in calculating
Net Operating Cash Flow as long as such sales are for reasonable market value.

The performance level (“Below Threshold, “Threshold,” “Target,” and “Stretch”)
achieved for the Financial Performance Metric dictates the amount of any
Restructuring Transaction Fee awards to be paid to the KEIP Participants. If the
Company fails to achieve the “Below Threshold” Financial Performance Metric, no
Transaction Fee will be earned or paid to any of the KEIP Participants. The
Financial Performance Metric is as follows:

 

    

Below

Threshold

  

Threshold

  

Target

  

Stretch

Net Operating Cash Flow

   75% of Net Operating Cash Flow based on Budget    85% of Net Operating Cash
Flow based on Budget    100% of Net Operating Cash Flow based on Budget    ³115%
of Net Operating Cash Flow based on Budget

Financial Opportunity

   50% of Target Bonus    75% of Target Bonus    100% of Target Bonus    125% of
Target Bonus

Performance between levels will be interpolated in a linear fashion. For
example, for achievement of 80% of Net Operating Cash Flow, the Restructuring
Transaction Fee would be 62.5% of “Target” bonus; 92.5% of Net Operating Cash
Flow, the Restructuring Transaction Fee

 

3



--------------------------------------------------------------------------------

would be 87.5% of “Target” bonus; and for achievement of 105% of Net Operating
Cash Flow, the Restructuring Transaction Fee would be 108.33% of “Target” bonus.
In addition, to the extent that the Company obtains proceeds in connection with
the release of any letters of credit or bank guarantees including, without
limitation, the receivable owing from Saudi Red Crescent (the “Bank
Receivables”), two percent (2%) of net proceeds of such Bank Receivables shall
be included for purposes of calculating Net Operating Cash Flow, but such
inclusion shall be limited toward achievement of the next performance level. By
way of example, (a) in the event that the Company achieves Net Operating Cash
Flow of greater than 75% of Budget and less than 85% of Budget, any such
proceeds of Bank Receivables may be included in the calculation of Net Operating
Cash Flow to achieve up to the “Threshold” bonus (plus any safety bonus, if
earned); (b) in the event that the Company achieves Net Operating Cash Flow of
greater than 85% of Budget and less than 100% of Budget, any such proceeds of
Bank Receivables may be included in the calculation of Net Operating Cash Flow
to achieve up to the “Target” bonus (plus any safety bonus, if earned); and
(c) in the event that the Company achieves Net Operating Cash Flow of greater
than 100% of Budget and less than 115% of Budget, any such proceeds of Bank
Receivables may be included in the calculation of Net Operating Cash Flow to
achieve up to the “Stretch” bonus (plus any safety bonus, if earned). To
clarify, no proceeds of Bank Receivables shall be included in calculating Net
Operating Cash Flow if Net Operating Cash flow is less than 75% of Net Operating
Cash Flow based on Budget.

Upon the consummation of a Restructuring Transaction, the maximum aggregate
(i.e., for all Debtor KEIP Participants) payout in cash, if earned, will be
equal to the sum of: (i) Threshold bonus, equal to $3,182,567), (ii) 50% of the
incremental difference between the Threshold bonus and the Target bonus, equal
to $530,428, and (iii) 20% Safety Bonus Payment (as defined below), on a
pro-rated basis based on timing from January 1, 2019 through consummation of the
Restructuring Transaction.

On December 31, 2019, the Company’s overall performance will again be measured
based on the KEIP metrics as outlined herein, with the Company to pay the
incremental difference up to the maximum amount contemplated by the KEIP to each
KEIP Participant in cash at the time payments are made consistent with past
practices under the Company’s 2019 annual incentive plan (the “Annual Incentive
Plan”)).

Subject to the following paragraph, all cash payments made upon the consummation
of a Restructuring Transaction shall be accrued, earned, payable and not subject
to clawback:

If any KEIP Participant is no longer employed by the Company (or the reorganized
Company) on the later of (i) when the Company pays amounts due at the time the
Annual Incentive Plan payments are made consistent with past practices, or
(ii) April 1, 2020, there is a full clawback from such KEIP Participant of (A)
50% of the incremental difference between the Threshold bonus and the Target
bonus, in an aggregate amount for all KEIP Participants not greater than
$530,428, to the extent actually paid; and (B) the pro-rated Safety Bonus
Payment (as defined below), to the extent actually paid; provided, however, that
if the KEIP Participant is terminated without cause or otherwise “constructively
terminated” (as defined below), there is no clawback.

 

4



--------------------------------------------------------------------------------

“Constructive Termination” shall mean if the Company terminates the employment
relationship because (A) the Company requires the employee to relocate more than
50 miles from employee’s current work location; (B) there was a material
diminution in the nature or scope of the employee’s responsibilities, duties,
authority, and position, taken as a whole, without taking into account the
occasional necessity of employee to complete tasks outside the customary scope
of employee’s primary responsibilities and duties, provided, however, that the
consummation of a Restructuring Transaction shall not be deemed to result in a
material diminution as set forth in this subsection (B); or (C) there was a
material decrease in the employee’s annual compensation to which the employee
does not consent; provided, however, that the employee acknowledges and agrees
that the circumstances described shall not constitute Constructive Termination
unless the employee first provides the Company with written notice of the
perceived Constructive Termination within ten (10) business days of the
occurrence of any such event, the Company fails to cure the perceived issue
within five (5) business days of receiving such notice from the Company, and the
employee resigns within thirty (30) days of the Company’s failure to cure the
perceived issue.

 

  B.

Sale Transaction

Upon the consummation of a Sale Transaction (as defined below) involving the
Company’s Oil & Gas division (the “Oil & Gas Division”) and Air Medical division
(the “Air Medical Division” and together the Oil & Gas Division, the
“Divisions”), the KEIP Participants shall be entitled to receive an amount (the
“Sale Transaction Fee”) based upon the Total Consideration (as defined below)
received in connection with such sale(s). Upon the consummation of a Sale
Transaction of the Divisions of (i) at least $500 million and less than
$600 million, the KEIP Participants shall be entitled to receive, in the
aggregate, 0.75% of the Total Consideration received from the sale of the
Divisions; plus (ii) to the extent Total Consideration received is at least
$600 million and less than $650 million, the KEIP Participants shall be entitled
to receive an additional 1.0% of the incremental Total Consideration in excess
of $600 million; plus (iii) to the extent Total Consideration received is at
least $650 million and less than $700 million, the KEIP Participants shall be
entitled to receive an additional 1.25% of the incremental Total Consideration
in excess of $650 million; plus to the extent Total Consideration received is in
excess of $700 million, the KEIP Participants shall be entitled to receive an
additional 1.5% of incremental Total Consideration in excess of $700 million.
Upon the consummation of a Sale Transaction of less than $500 million, the KEIP
Participants shall not receive a Sale Transaction Fee. In the event that
multiple transactions occur relating to the sale of the Divisions, the KEIP
Participants shall be paid the applicable Sale Transaction Fee upon the
consummation of each such transaction. In the event of the sale of any division,
but such sale provides Total Consideration less than $500 million, the Financial
Performance Metric shall be adjusted on a pro forma basis, for measurement
purposes, effective at the time of the divestiture, and all KEIP Participants
(including those that are terminated as a result of the sale), shall be eligible
to receive a Restructuring Transaction Fee based upon the adjusted budget and
other metrics relating to a Restructuring Transaction described above). The Sale
Transaction Fee for the consummation of a Sale Transaction shall be distributed
within five (5) business days following the consummation of the Sale
Transaction.

 

  •  

Lance Bospflug - 40%

 

5



--------------------------------------------------------------------------------

  •  

Dave Stepanek - 12%

 

  •  

David Motzkin - 12%

 

  •  

Trudy McConnaughhay - 10%

 

  •  

James Hinch - 10%

 

  •  

Keith Mullett - 8%

 

  •  

Marcos Vivas - 8%

For the purposes of the preceding paragraphs, Total Consideration means,

(A) in the case of the sale, exchange or purchase of the Company’s equity
securities, the total consideration paid for such securities (including amounts
paid to holders of options, warrants and convertible securities), plus the
principal amount of all indebtedness for borrowed money (including, without
limitation, any capital lease obligations) which remains outstanding as of the
consummation of such sale, exchange or purchase, and

(B) in the case of a sale, disposition or licensing by the Company of assets,
the total gross consideration, in cash or in credit bid pursuant to section
363(k) of the Bankruptcy Code, paid for such assets plus assumed or reinstated
liabilities.

For the purposes of the preceding paragraphs, a Sale Transaction means any
transaction or series of related transactions that that close prior to
December 31, 2019 and constitute the disposition to one or more third parties
(including, without limitation, any person, group of persons, partnership,
corporation or other entity, and also including, among others, any of the
existing owners or shareholders, employees, or creditors of the Company and/or
the affiliates of each) in one or a series of related transactions of
(a) substantially all equity interests held and/or (b) all or substantially all
of the assets or operations the Company or any joint venture or partnership or
other entity formed by it, in either case, including, without limitation,
through a sale or exchange of capital stock, options or assets with or without a
purchase option, a merger, consolidation or other business combination, an
exchange or tender offer, or any similar transaction, including, without
limitation, any sale transaction under sections 363, 1129 or any other provision
of the Bankruptcy Code.

The KEIP Participants may be entitled to receive payment under the KEIP for
multiple Sale Transactions; provided, however, that in the event that a Sale
Transaction occurs in conjunction with a Restructuring Transaction, the KEIP
Participant shall only be entitled to receive one payment equal to the greater
of the KEIP payment attributable to such Sale Transaction (the “Sale Transaction
Fee”) or the Restructuring Transaction Fee for the entire transaction. For the
avoidance of doubt, a Sale Transaction that occurs following the effective date
of a chapter 11 plan shall not give rise to any payments under the KEIP, unless
such Sale Transaction would result in payments greater than amounts payable
under the KEIP as calculated through the date of the Sale Transaction. In such
circumstance, KEIP Participants shall be entitled to the greater of the KEIP
payment attributable to such Sale Transaction or the previously paid
Restructuring Transaction Fee.

 

6



--------------------------------------------------------------------------------

  C.

Safety Component

Upon the occurrence of either a Restructuring Transaction or Sale Transaction,
an additional increase or reduction shall be applied to the Restructuring
Transaction Fee or Sale Transaction Fee based upon the number of “Aircraft
Accidents” pursuant to 49 CFR §830.2, attributable to the Company (the “Safety
Component”). The Safety Component shall be determined based on whether, in their
business judgment, the board of directors of the Company concludes that the
“Aircraft Accident” was in the control of the Company or its employees (a
“Flight Accident”). Any objections to such determination shall be presented to
and resolved by the Bankruptcy Court. An additional amount of 20% of the
Restructuring Transaction Fee or Sale Transaction Fee (the “Safety Bonus
Payment”) shall be considered an enhancement payment earned upon the
consummation of the Restructuring Transaction or Sale Transaction with the
Company having zero Flight Accidents, as measured from the time of
implementation of the KEIP until consummation of the Restructuring Transaction
or Sale Transaction. In the event that the number of Flight Accidents is 1, no
Safety Bonus Payment shall be payable. In the event that the number of Flight
Accidents is greater than 1, the Restructuring Transaction Fee or Sale
Transaction Fee (as applicable) shall be decreased by 20%.

 

7



--------------------------------------------------------------------------------

SCHEDULE 1



--------------------------------------------------------------------------------

$USD             Key Employee Incentive Plan (KEIP)(1)(2)                 Below
Threshold(3)     Threshold(4)     Target(5)     Stretch(6)  

KEIP Participant

 

Title

  Target     Threshold     Safety(7)     Total     Threshold     Safety(7)    
Total     Target     Safety(7)     Total     Stretch     Safety(7)     Total  

Lance Bospflug

  President and COO     300 %    $ 975,000     $ 195,000     $ 1,170,000     $
1,462,500     $ 292,500     $ 1,755,000     $ 1,950,000     $ 390,000     $
2,340,000     $ 2,437,500     $ 487,500     $ 2,925,000  

Trudy McConnaughhay

  CFO, Treasurer, Secretary     150 %      231,711       46,342       278,053  
    347,567       69,513       417,080       463,422       92,684       556,106
      579,278       115,856       695,133  

James Hinch

  Chief Administrative Officer     150 %      225,000       45,000       270,000
      337,500       67,500       405,000       450,000       90,000      
540,000       562,500       112,500       675,000  

Marcos Vivas

  Corporate Controller     150 %      187,500       37,500       225,000      
281,250       56,250       337,500       375,000       75,000       450,000    
  468,750       93,750       562,500  

Dave Stepanek

  President Domestic Oil & Gas     150 %      240,000       48,000       288,000
      360,000       72,000       432,000       480,000       96,000      
576,000       600,000       120,000       720,000  

*Keith Mullett

  President International Oil & Gas     150 %      206,250       41,250      
247,500       309,375       61,875       371,250       412,500       82,500    
  495,000       515,625       103,125       618,750  

David Motzkin

  President PHI Air Medical     150 %      262,500       52,500       315,000  
    393,750       78,750       472,500       525,000       105,000       630,000
      656,250       131,250       787,500        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    Total     $ 2,327,961     $ 465,592     $ 2,793,553     $ 3,491,942     $
698,388     $ 4,190,330     $ 4,655,922     $ 931,184     $ 5,587,106     $
5,819,903     $ 1,163,981     $ 6,983,883        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

*Less: Keith Mullett (Non-Debtor)

    150 %    $ 206,250     $ 41,250     $ 247,500     $ 309,375     $ 61,875    
$ 371,250     $ 412,500     $ 82,500     $ 495,000     $ 515,625     $ 103,125  
  $ 618,750        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

*Total - Debtors Only

 

  $ 2,121,711     $ 424,342     $ 2,546,053     $ 3,182,567     $ 636,513     $
3,819,080     $ 4,243,422     $ 848,684     $ 5,092,106     $ 5,304,278     $
1,060,856     $ 6,365,133        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

If a Sale Transaction(8) is consummated no later than 12 months following KEIP
effective date, each KEIP Participant shall be entitled to receive a Sale
Transaction Fee(9), as calculated below.

 

Sale Transaction
Amount

 

Aggregate Sale Transaction Fee(9) for KEIP Participants

       

KEIP
Participant

  % of
Aggregate   Illustrative Sale Transaction Amount     $450,000,000    
$500,000,000     $550,000,000     $600,000,000     $650,000,000     $700,000,000
    $750,000,000  

<$500M

  No Sale Transaction Fee     Lance Bospflug   40%   $ —       $ 1,500,000     $
1,650,000     $ 1,800,000     $ 2,000,000     $ 2,250,000     $ 2,550,000  

$500M - $600M

  0.75% of Total Consideration(8)     Trudy
McConnaughhay   10%     —         375,000       412,500       450,000      
500,000       562,500       637,500  

$600M - $650M

  1.0% of incremental Total Consideration(8) in excess of $600M                 
    James Hinch   10%     —         375,000       412,500       450,000      
500,000       562,500       637,500  

$650M - $700M

  1.25% of incremental Total Consideration(8) in excess of $650M     Marcos
Vivas   8%     —         300,000       330,000       360,000       400,000      
450,000       510,000  

>$700M

  1.5% of incremental Total Consideration(8) in excess of $700M     Dave
Stepanek   12%     —         450,000       495,000       540,000       600,000  
    675,000       765,000         *Keith Mullett   8%     —         300,000    
  330,000       360,000       400,000       450,000       510,000        
David Motzkin   12%     —         450,000       495,000       540,000      
600,000       675,000       765,000            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

       

Total Sale Transaction Fee(9)

  $ —       $ 3,750,000     $ 4,125,000     $ 4,500,000     $ 5,000,000     $
5,625,000     $ 6,375,000            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

       

*Total - Debtors Only (Exclude Keith Mullett)

  $ —       $ 3,450,000     $ 3,795,000     $ 4,140,000     $ 4,600,000     $
5,175,000     $ 5,865,000            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Notes:

 

(1) 

Receipt of KEIP Payment requires waiver of 2019 bonus and severance plan
(including CoC plan)

(2)

Must emerge within 12 months of filing Chapter 11 for any payments to be paid
under KEIP

(3) 

Below Threshold Payment = 50% of Target Payment (75% of Net Operating Cash Flow
based on budget)

(4) 

Threshold Payment = 75% of Target Payment (85% of Net Operating Cash Flow based
on budget)

(5) 

Target Payment = 100% of Target Payment (100% of Net Operating Cash Flow based
on budget)

(6) 

Stretch Payment = 125% of Target Payment (115% of Net Operating Cash Flow based
on budget)

(7) 

Safety = +20% for zero flight accidents / 0% for one flight accident / -20% for
more than one flight accident

(8) 

As defined in the Debtors’ Motion for Order Approving Key Employee Incentive
Plan and Authorizing Payments Thereunder

(9) 

Sale Transaction Fee is subject to adjustment based upon safety metric.